                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 NATHAN BUSH, #S03639,                               )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )        Case No. 18−cv–02195−JPG
                                                     )
 ST. CLAIR COUNTY JAIL,                              )
 ST. CLAIR COUNTY MEDICAL                            )
 PROVIDER and                                        )
 JOHN DOE,                                           )
                                                     )
                Defendants.                          )

                                 MEMORANDUM & ORDER

GILBERT, District Judge:

       Plaintiff Nathan Bush filed this action pursuant to 42 U.S.C. § 1983 for injuries he

sustained when he slipped and fell in the infirmary at St. Clair County Jail. (Doc. 1). He seeks

money damages. (Id. at p. 7). The Complaint is now before the Court for preliminary review

under 28 U.S.C. § 1915A, which requires the Court to screen prisoner Complaints and filter out

non-meritorious claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally

frivolous or malicious, fails to state a claim for relief, or requests money damages from an immune

defendant must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                         The Complaint

       According to the allegations in the Complaint, Plaintiff sustained a serious shoulder injury

when he slipped and fell in the infirmary at St. Clair County Jail (“Jail”) in September 2017.

(Doc. 1, pp. 5-6). At the time, Plaintiff was recovering from an eye injury, and his eye was swollen




                                                 1
shut. (Id. at p. 5). He could not see Kool-Aid that two inmates spilled on the floor during a fight.1

Plaintiff slipped and fell onto his left shoulder and head. He lost consciousness. Officer Funk and

Sergeant Nichols2 moved him into an interview room and left him unattended for at least an hour

after the fall. He was then taken to the infirmary for x-rays. Approximately three days later, he

was sent to a rehabilitation facility and then released into his mother’s custody. Plaintiff sought

treatment for his shoulder injury at Belleville Memorial Hospital. He was diagnosed with a

separated left clavicle that required surgical repair. (Id. at p. 6). When Plaintiff’s probation officer

contacted the Jail to request copies of his x-rays, “they” said no records existed. Plaintiff claims

that the Jail’s doctor should have known about his shoulder separation. (Id.).

                                                   Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following enumerated Counts:

        Count 1:          Defendant(s) subjected Plaintiff to unconstitutional conditions of
                          confinement in the Jail’s infirmary in September 2017.

        Count 2:          Defendant(s) denied Plaintiff adequate medical care for the shoulder
                          injury he sustained in the Jail’s infirmary in September 2017.

Any other claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice as inadequately pled under Twombly.3

        Plaintiff brings claims against the “Jail,” “Medical Provider,” and “Doctor John Doe” for



1
  Plaintiff alleges that one of these inmates targeted him for bullying and harassment. (Doc. 1, pp. 5-6).
However, he does not bring a claim against the defendants for failing to protect him from the “bully” or
indicate that he was involved in the fight. (Id.).
2
  Neither individual is named as a defendant in the case caption. When parties are not listed in the caption,
this Court will not treat them as defendants, and any claims against them should be considered dismissed
without prejudice. See FED. R. CIV. P. 10(a) (complaint “must name all the parties”); Myles v. United
States, 416 F.3d 551, 551-52 (7th Cir. 2005) (defendant must be “specif[ied] in the caption”).
3
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         2
their failure to ensure safe conditions of confinement and provide him with adequate medical care

at the Jail. As explained below, Plaintiff cannot proceed with these claims against the defendants.

The Complaint shall be dismissed without prejudice and with leave to amend.

       The Jail is not a “person” subject to suit under Section 1983. Pursuant to Federal Rule of

Civil Procedure 17, a defendant must have the legal capacity to be sued. See FED. R. CIV. P. 17(b).

When determining whether an entity has this capacity, federal courts look to state law. Magnuson

v. Cassarella, 812 F. Supp. 824, 827 (N.D. Ill. 1992). The county jail is not considered a suable

entity under Illinois law. Isaacs v. St. Clair Cnty. Jail, No. 08-0417-DRH, 2009 WL 211158, at

*3-4 (S.D. Ill. Jan. 29, 2009); Hedger v. Wexford, No. 18-cv-2081-JPG, 2019 WL 117986, at *2

(S.D. Ill. Jan. 7, 2019). Accordingly, the Jail shall be dismissed with prejudice.

       Even if Plaintiff intended to name St. Clair County instead of the Jail, the Complaint still

fails to state a claim upon which relief may be granted against it. Governmental entities can only

be held liable for the unconstitutional acts of employees that are carried out pursuant to an official

policy or custom. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). The Complaint refers

to no policy or custom that caused Plaintiff’s injury. See id.; Haines v. Kerner, 404 U.S. 519, 520-

21 (1972); FED. R. CIV. P. 8(a)(2). Therefore, any claims against St. Clair County should be

considered dismissed without prejudice.

       The Medical Provider is also not a “person” subject to a Section 1983 suit. This term

appears to represent a medical corporation, a group of individuals, or both. The Court cannot

discern which. Although it is acceptable to use generic designations for unknown defendants (e.g.,

“John Doe” or “Jane Doe”), Plaintiff must be more specific when designating a defendant in the

case caption and throughout the Complaint. This is because Plaintiffs are required to associate

specific defendants with each claim, so the defendants are put on notice of the claims brought



                                                  3
against them and can properly answer the complaint. Twombly, 550 U.S. at 555; FED. R. CIV. P.

8(a)(2). Where a plaintiff has not included a specific defendant in his statement of the claim, the

defendant cannot be said to be adequately put on notice of which claims in the complaint, if any,

are directed against him or her. Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998). The Medical

Provider is far too nebulous a designation for a defendant and is not mentioned in the statement of

claim. This defendant shall be dismissed with prejudice from this action.

       Finally, the allegations articulate no plausible claim against Doctor John Doe.

Section 1983 creates a cause of action based on personal liability and predicated upon fault; thus,

“to be liable under [Section] 1983, an individual defendant must have caused or participated in a

constitutional deprivation.” Pepper v. Village of Oak Park, 430 F.3d 809, 810 (7th Cir. 2005).

Plaintiff briefly refers to Doctor Doe at the end of his statement of claim, alleging only that the

doctor “should of known” that the x-rays revealed a separated shoulder. (Doc. 1, pp. 5-6). No

allegations suggest that the doctor was present or involved in any diagnosis or treatment decisions

on the weekend in question. (Id.). Absent any allegations to this effect, the claims against this

defendant cannot proceed and are dismissed without prejudice for failure to state a claim.

                                         Pending Motion

       Plaintiff’s Motion for Recruitment of Counsel (Doc. 3) is DENIED without prejudice. A

district court faced with a request for counsel must consider whether an indigent plaintiff made

reasonable attempts to obtain counsel and, if so, whether the plaintiff appears competent to litigate

the case. Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007). Plaintiff describes letters he sent to

attorneys seeking representation, and he provides copies of two responses. (Doc. 3, pp. 4-5). He

has demonstrated some efforts to locate counsel. Plaintiff nevertheless appears competent to

litigate this matter. The case focuses on two claims arising from the conditions of Plaintiff’s



                                                 4
confinement at St. Clair County Jail. Both claims arose during the same short time period and

involve few defendants.      Plaintiff demonstrates knowledge of key events, defendants, and

witnesses. To date, he has prepared coherent pleadings and appears capable of responding to

motions. Plaintiff identifies no other impediments to pro se litigation, such as language, education,

medical, or mental health barriers. Given this, the Court declines to recruit counsel at this time.

                                            Disposition

       IT IS HEREBY ORDERED that the Complaint (COUNTS 1 and 2) is DISMISSED

without prejudice for failure to state a claim upon which relief may be granted.

        Plaintiff is GRANTED leave to file a “First Amended Complaint” on or before March

20, 2019. Should Plaintiff fail to file a First Amended Complaint within the allotted time or

consistent with the instructions set forth in this Order, the entire case shall be dismissed with

prejudice for failure to comply with a court order and/or for failure to prosecute his claims. FED.

R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34

F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also count as one of

Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).

       It is strongly recommended that Plaintiff use the civil rights complaint form designed for

use in this District. He should label the form, “First Amended Complaint,” and he should use the

case number for this action (No. 18-cv-02195-JPG). To enable Plaintiff to comply with this Order,

the CLERK is DIRECTED to mail Plaintiff a blank civil rights complaint form.

       An amended complaint generally supersedes and replaces the original complaint, rendering

the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.

1 (7th Cir. 2004). The First Amended Complaint must stand on its own without reference to any

previous pleading. Plaintiff must re-file any exhibits he wishes the Court to consider along with

it. The First Amended Complaint is also subject to review pursuant to 28 U.S.C. § 1915A.
                                                 5
       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff files a First Amended Complaint. 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 2/20/2019


                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 6
